Citation Nr: 0523427	
Decision Date: 08/25/05    Archive Date: 09/09/05	

DOCKET NO.  02-06 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to compensation under 
38 U.S.C.A. § 1151 (West 2002) for residuals of prostate 
surgery, including incontinence and subsequent treatment, as 
a result of treatment at a Department of Veterans Affairs 
Medical Center (VAMC).  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a November 2001 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas, that denied the benefit sought 
on appeal.  The veteran, who had active service from 
March 1951 to March 1953, appealed that decision to the BVA, 
and the case was referred to the Board for appellate review.  

In a decision dated in March 2003, the Board affirmed the 
RO's denial of the benefit sought on appeal.  The veteran 
then appealed the Board's decision to the United States Court 
of Appeals for Veterans Claims (Court), and in an Order dated 
in June 2004, the Court granted a Joint Motion for Partial 
Remand (Joint Motion) and vacated the Board's decision.  The 
case was subsequently returned to the BVA, and in 
November 2004, the Board returned the case to the VA Appeals 
Management Center in Washington, D.C. for further 
development.  That development was accomplished and the case 
was subsequently returned to the Board for final appellate 
review.  

The Board observes that in a January 2005 statement, the 
veteran may be raising a claim of clear and unmistakable 
error in a prior decision.  That matter is not presently 
before the Board and is referred to the RO for appropriate 
clarification from the veteran and any other indicated 
action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  An unappealed rating decision dated in April 1996 denied 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
incontinence secondary to prostate surgery and subsequent 
treatment.  

3.  The evidence associated with the claims file subsequent 
to the April 1996 rating decision by itself, or in 
conjunction with the evidence previously assembled, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim  


CONCLUSIONS OF LAW

1.  The April 1996 rating decision, which denied entitlement 
to compensation under 38 U.S.C.A. § 1151 for incontinence 
secondary to prostate surgery and subsequent treatment, as a 
result of VA treatment, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2004).  

2.  The evidence received subsequent to the RO's April 1996 
rating decision is not new and material, and the claim for 
compensation under 38 U.S.C.A. § 1151 for residuals of 
prostate surgery, including incontinence and subsequent 
treatment, as a result of VA treatment is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  In this regard, while the RO 
attempted to satisfy the notification requirements of the 
VCAA prior to the Board's March 2003 decision, the Joint 
Motion filed with the Court in this case identified 
deficiencies in the notice and requested that the Board's 
March 2003 decision be vacated and the case remanded for 
further notice.  That notice was provided to the veteran and 
his representative by way of a letter dated in January 2005.  

The January 2005 letter, consistent with 38 U.S.C.A. § 5103a 
and 38 C.F.R. § 3.159(b), effectively satisfied the 
notification requirements of the VCAA by: (1) informing the 
veteran about the information and evidence not of record that 
was necessary to substantiate the claim; (2) informing the 
veteran about the information and evidence the VA would seek 
to provide; (3) informing the veteran about the information 
and evidence the claimant was expected to provide; and (4) 
requesting the veteran provide any evidence in his possession 
that pertains to his claim.  

While the Board acknowledges that the January 2005 VCAA 
letter was provided to the veteran after the initial 
unfavorable decision in this case, the Court held that in 
such situations the veteran has a right to a VCAA content-
complying notice and proper subsequent VA process.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  That notice 
was provided to the veteran by way of the January 2005 letter 
pursuant to the Board's request in the November 2004 remand.  
The veteran identified additional relevant evidence, and 
after the RO obtained that evidence, the RO subsequently 
reviewed the veteran's claim, continued the denial of the 
benefit sought and issued a Supplemental Statement of the 
Case in April 2005.  The Board also notes that the veteran 
has not argued that any possible error or deficiency in the 
VCAA notice has prejudiced him in the adjudication of his 
claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
Therefore, under these circumstances, the Board finds that 
the notification requirements of the VCAA have been 
satisfied.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the relevant and probative evidence in this case consists of, 
since it involves a claim for compensation under 38 U.S.C.A. 
§ 1151 based on VA treatment, VA treatment records 
contemporaneous with the treatment the veteran believes gives 
rise to his claim for such compensation and subsequent VA 
treatment records.  That evidence is associated with the 
claims file.  The veteran and his representative have not 
made the RO or the Board aware of any additional evidence 
that needs to be obtained in order to fairly decide the 
veteran's claim, and indeed in statements from the veteran 
dated in June 2004 and April 2005 he specifically indicated 
that he had no further evidence to submit and requested that 
his case be processed in an expeditious manner.  Therefore, 
the Board finds that all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained and that the case is ready for appellate review.  

In the veteran's May 2001 statement he related that he was 
claiming compensation under 38 U.S.C.A. § 1151 based on 
incontinence secondary to prostate cancer.  The veteran 
explained that he had prostate surgery in 1992 at the Temple 
VAMC and had to return at least three times because of 
obstructions in the urinary tract.  The veteran went on to 
state that on the third emergency visit a physician found a 
small piece of metal in the urinary tract and that once this 
metal was removed the obstructions stopped but he started to 
have leakage.  The veteran concluded that he had to deal with 
this ever since 1992 and that he would not have had any 
leakage if physicians did not have to reenter him three times 
after the initial surgery with scopes and larger tubes.  

Under VA laws and regulations, when a veteran suffers 
additional disability or death as a result of training, 
hospital care, medical or surgical treatment, or examination 
furnished by the VA, disability compensation shall be awarded 
in the same manner as if such disability or death were 
service connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.358.  A 
disability or death is a qualifying disability or death if 
the disability or death was not the result of the veteran's 
own willful misconduct and the disability or death was caused 
by hospital, medical, or surgical treatment, or examination 
furnished by the VA under any law administered by the VA, and 
a proximate cause of the disability or death was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
in furnishing the hospital care, medical or surgical 
treatment, or examination, or was an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151(a).  However, for claims 
filed prior to October 1, 1997, a claimant is not required to 
show fault or negligence in medical treatment.  See Brown v. 
Gardner, 115 S. Ct. 552 (1994) (language of statute was plain 
and did not require showing of fault).  In this case, while 
the veteran filed his initial claim for compensation under 
38 U.S.C.A. § 1151 prior to October 1, 1997, his more recent 
claim to reopen the previously denied claim was filed in 
February 2001.  

At this point, as indicated above, the Board notes that the 
veteran's claim for compensation under the provisions of 
38 U.S.C.A. § 1151 was previously considered and denied by 
the RO in a rating decision dated in April 1996.  That rating 
decision noted that a copy of the clinical file was obtained 
from the Temple, Texas, VAMC and the rating decision 
summarized the procedures the veteran underwent at that 
medical facility.  The presence of incontinence following the 
June 1992 procedure was noted, and it was reported that in 
January 1996 the veteran was still bothered by incontinence.  
The rating decision concluded that entitlement to 
compensation was not established because there was no 
evidence of additional disability resulting from disease or 
injury, or an aggravation of an existing disease or injury, 
suffered as a result of training, hospitalization, medical or 
surgical treatment or examination for which compensation was 
payable.  The rating decision noted that compensation was not 
payable under 38 U.S.C.A. § 1151 for the continuance or 
natural progression of a disease or injury for training or 
hospitalization was authorized.  The veteran was notified of 
that decision and of his appellate rights by way of a letter 
dated in April 1996, but did not appeal that decision.  That 
decision is now final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When a veteran seeks to reopen a final 
decision, the first inquiry is whether the evidence presented 
or secured after the last disallowance is "new and material."  
Under 38 C.F.R. § 3.156(a), new and material evidence is 
defined as evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in conjunction with the evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  The Board notes that there has been a 
regulatory change in the definition of new and material 
evidence with respect to all claims made on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001 (to be 
codified as amended at 38 C.F.R. § 3.156(a)).  Since the 
veteran filed his claim to reopen the previously denied claim 
in February 2001, the earlier definition of new and material 
evidence remains applicable in this case.

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1990).  
Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision."  Hodge v. West, 155 F. 
3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new 
and material evidence has been submitted, the claim must be 
reopened and the VA may then proceed to the merits of the 
claim on the basis of all the evidence of record.  

The evidence associated with the claims file subsequent to 
the April 1996 rating decision consists of earlier and later 
dated VA medical records.  Those records show the veteran 
continued to be followed in the urology clinic, and 
complaints and assessments of incontinence were recorded.  
However, these records do not contain any opinion that the 
veteran has a current disability, including incontinence, 
that was a result of carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the VA or that the veteran's incontinence was not 
reasonably foreseeable.  The record continues to demonstrate, 
as it did at the time of the April 1996 rating decision, that 
while the veteran did develop incontinence of urine following 
the prostatectomy performed in June 1992, the incontinence 
was the natural progress of his prostate disorder and was a 
foreseeable complication of the surgery he underwent.  As the 
examiner summarized at the time of the February 1996 VA 
examination, prior to the veteran undergoing a radical 
retropubic surgery he was informed of all of the possible 
complications of surgery, including urinary incontinence 
after the surgery.  

In the absence of evidence that the veteran has a disability 
that was the result of some instance of fault on the part of 
the VA in providing surgical treatment, or that he has a 
disability that was not a reasonably foreseeable event 
following the surgery, the evidence by itself, or in 
conjunction with the evidence previously assembled, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  
Accordingly, the Board concludes that new and material 
evidence has not been submitted to reopen the previously 
denied claim for compensation under 38 U.S.C.A. § 1151, and 
the veteran's claim remains denied.  


ORDER

New and material evidence not having been submitted, the 
claim for compensation under 38 U.S.C.A. § 1151 for residuals 
of prostate surgery, including incontinence and subsequent 
treatment, as a result of VA treatment is not reopened and 
remains denied.  



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


